PER CURIAM.
Nanji Ware appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Ware asserts that he is entitled to relief because he was sentenced under unconstitutional sentencing guidelines, in reliance on our decision in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998). However, Ware does not allege how the unconstitutional guidelines affected his sentence, and his claim is not facially sufficient. Consequently, the order of the trial court is affirmed without prejudice to Ware filing a facially sufficient claim pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000).
Affirmed.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., Concur.